The Chancellor.
At Sheriff’s sale on execution, caveat emptor is the rule. A mortgage and decree upon it to do not establish that the mortgagor had title when he made the mortgage.
The ground for the relief sought in this case is, that the Sheriff, at the sale, said he was selling the right and title of the mortgagor ; and that the crier of the sale advised a friend of his, who asked his advice aside, privately, to have nothing to do with the property; that whoever bought it would probably buy a law suit; and that the property, for which the complainant had agreed to pay $2800, was sold for $1400. This is the case made by the proofs.
The bill states that the crier informed the bidders “ that they had best have nothing to do with the property; that they would would buy a heavy law suit if they got it.” If the crier, who, it seems, was clerk of the county, had undertaken to volunteer his opinion publicly to the bidders, that they had best not, &c., (as above,) and to use the influence of his judgment publicly to deter bidding, the case would have been presented in a stronger light than'that in which it now appears. But, being applied to privately by a friend, and having heard what Mervine had said to him about the title, what was he to say ? Could he advise his friend that the title was good 1 Persons who think of bidding at such a sale must make their own inquiries, and satisfy themselves as to the title. They must not depend on inquiring of the Sheriff, at the sale, as to the title. He is not supposed to know any thing more about it than they do. And if he is inquired of, all he can say is, that he is about to sell the right and title of the mortgagor.
*39One part of the prayer of the bill is, that Mervine’s title may be definitively settled before the property be sold. This could not be done, if the sale should be set aside. In a bill by a mortgagee against a mortgagor, to foreclose the mortgage, the title of the mortgagor as against a third person cannot be established. And if, at the time of the sale under the decree in such suit, a cloud rests on the title of the mortgagor, it is Ms misfortune ; and he cannot expect that the property will bring its full value. It seems that one of the persons who attended the sale with a view of bidding had an idea that a Sheriff, on a sale made by him, gave a warrantee deed; and when he found this was not the ease he declined bidding. It had been a neighborhood talk that the title of the mortgagor was disputed ; and Mervine, the complainant in this case, had himself contributed to becloud the title.
Again, the complainant was’ apprized that the property was advertised for sale, and chose not to attend the sale. If he desired or thought he should be able to satisfy bidders that the title was good, he should have attended the sale.
There is no allegation in the bill that the title is now free from dispute ; nor does it show that any better offer has been made for the property, under the circumstances under which it was sold. Nor is there any such ground of assurance that the property would bring more at another sale, under the same circumstances as to the title, as to justify the Court in setting aside the sale that has been made.
Applications to open tbe biddings, before the deed has been delivered, a larger bid having been offered, have been often successful. But after the deed has been delivered, and the purchaser has gone into possession, a strong case should be required to set aside the deed. It appears to me that it would be a dangerous precedent for the Court to interfere in a case like this.
The bill will be dismissed, with costs.
Decree accordingly.